DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dollinger (2,140,315 A – hereafter ‘315) in view of Carroll et al. (US 5,799,830 A – hereafter ‘830).
‘315 discloses a mixing apparatus (col. 1 lines 1-8) that includes the following limitations for claim 1: 
“A reactor system”: ‘315 discloses a mixing apparatus (col. 1 lines 25-30) that is being interpreted as the reactor system of the instant application.  
“a support housing having an interior surface bounding a chamber, the chamber having a vertically extending central longitudinal axis”: ‘315 discloses a tank (tank 1; fig. 1; col. 1 lines 25-30) that is being interpreted as the support housing that has an inner surface that bounds a chamber with a central longitudinal axis.   
“a mixing element disposed within the compartment of the flexible bag”: ‘315 discloses a mixing propeller (propeller 8; Fig. 1; col. 45-49) that extends within the chamber.  
“a drive shaft having a first end secured to the mixing element within the compartment of the flexible bag and an opposing second end disposed outside of the flexible bag, the drive shaft having a solid core along a length thereof so that no passage is formed in the drive shaft along the length, wherein the mixing element is laterally offset by a distance from the vertically extending central longitudinal axis of the support housing.”: ‘315 discloses a shaft 7 (col. 1 lines 41-47; Fig. 1) that is solid and secured to the propeller with an opposite end disposed outside of the chamber.  This shaft is mounted on a bracket (bracket 3; Fig. 1) that allows for the mixing element to be moved between any angular position between the center of the tank and the wall (col. 1 lines 30-37).  This is being interpreted as the lateral offset for the mixer.  
‘331 differs from the instant claim regarding a bag within the container.  
‘830 discloses a fluid transport system (Abstract) that for claim 1 includes a flexible bag (co. 2 lines 38-40) within the container (bag 36; Fig. 2; col. 4 lines 27-31).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the bag of ‘830 within ‘315 in order to maintain sterility of the culture media.  The suggestion for doing so at the time would have been in order to overcome the time consuming process of repeatedly cleaning and sterilizing the chamber for different fluids (col. 1 lines 42-45 and 46-48).  
For claim 6, the shaft of ‘315 has a central axis that extends the length of the shaft (Fig. 1) and is connected to a drive motor (motor 5; col. 1 lines 30-37).  
For claim 7, the motor of ‘315 (motor 5) is coupled to the drive shaft and rotates the shaft about the central axis of the shaft without lateral displacement of the drive shaft (Fig. 1; motor 5; col. 1 lines 30-37).  
The mixing element of modified ‘315 would be attached to the bag according to claim 8.  


Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dollinger (2,140,315 A – hereafter ‘315)  in view of Carroll et al. (US 5,799,830 A – hereafter ‘830) and in further view of Roubicek (US 5,248,613 A – hereafter ‘613).
For claim 2, ‘315 discloses that the mixer is laterally spaced and angled to the central longitudinal axis (Fig. 1) with a plurality of blades extending from the impeller body.  ‘315 differs from the instant claim 2 regarding the pitch of the blades. 
‘613 discloses a bioreactor for processing both shear sensitive and shear requiring or tolerant cells (Abstract) that for claims 1 and 15 discloses a four-blade impeller arrangement that includes using pitched blades (blades 30) on the impeller (Fig. 4; col. 8 lines 13-15 & 18-22).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the impeller blades of ‘613 within modified ‘315 in order to mix the material within the container.  The suggestion for doing so at the time would have been to inhibit the formation of a vortex (col. 8 lines 22-25).  
For claim 3, the drive shaft of ‘315 projects into the impeller body (Fig. 1).  


Allowable Subject Matter
Claims 11-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 11, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a reactor system that includes a support housing having an interior surface bounding a chamber; a flexible bag having an interior surface bounding a compartment, the flexible bag being disposed within the chamber of the support housing; an impeller disposed within the compartment of the flexible bag, the impeller having a rotational axis about which the impeller rotates; and a drive shaft secured to the impeller, the drive shaft having a solid core along a length thereof so that no passage is formed in the drive shaft along the length, wherein the rotational axis of the impeller is angled relative to vertical by a defined angle greater than zero
Claims 12-20 would be allowable for the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 5, 9, 10, 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 9, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a reactor system that includes an elongated tubular connector disposed within the compartment of the flexible bag, the tubular connector having a first end connected to the bag and an opposing second end disposed within the compartment; the mixing element comprising an impeller disposed within the compartment of the flexible bag, the impeller being coupled with the second end of the tubular connector; and the drive shaft removably received within the tubular connector and removably coupled with the impeller such that rotation of the drive shaft facilitates rotation of the impeller.
For claim 4, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where the mixing element comprises an impeller having a rotational axis about which the impeller rotates, wherein the mixing element is laterally offset from the vertically extending central longitudinal axis of the support housing so that the rotational axis is offset from the vertically extending central longitudinal axis of the support housing.
Claim 5 would be allowable for the same reasons as claim 4.  
For claim 21, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where  the support housing comprising a floor and a sidewall upstanding from the floor, the sidewall encircling the chamber; a side opening extending laterally through the sidewall so as to communicate with the chamber; and a support shelf radially outwardly projecting from an exterior surface of the sidewall at a location between the side opening and the floor.
For claim 23, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole the support frame comprises a first arm and a spaced apart second arm each secured to the support housing so as to span across the top opening.
For claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a hub rotatably connected to the flexible bag and having a passageway extending therethrough, the second end of the drive shaft being disposed within the passageway of the hub.
For claim 25, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a rotational assembly, the rotational assembly comprising: a casing securely fixed to the flexible bag; and a hub rotatably secured to the casing and having a passageway extending therethrough, the drive shaft being received within the passageway of the hub.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799